

115 HRES 858 IH: Recognizing the 300th anniversary of the founding of the city of San Antonio, Texas.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 858IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Castro of Texas (for himself, Mr. Smith of Texas, Mr. Hurd, Mr. Doggett, and Mr. Cuellar) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the 300th anniversary of the founding of the city of San Antonio, Texas. 
Whereas the Payaya Indians first made their home in present day San Antonio and played an integral role in its founding and culture; Whereas, on May 1, 1718, the Mission San Antonio de Valero was established by Father Antonio de San Buenaventura y Olivares; 
Whereas since its founding, San Antonio has become the second largest city in Texas with a population of more than 1.5 million people; Whereas San Antonio has developed into a rich and diverse city steeped in history, as evidenced by its classification as a United Nations Educational, Scientific and Cultural Organization (UNESCO) World Heritage Site; 
Whereas San Antonio is known as Military City USA, home to Joint Base San Antonio, which is made up of Randolph Air Force Base, Fort Sam Houston, Lackland Air Force Base, and Camp Bullis, proudly contributing to America’s national security and prosperity around the world; Whereas San Antonio has established itself on the world’s stage and enjoys relationships with 11 sister cities throughout the world—in Mexico, Spain, China, South Korea, Japan, India, Namibia, Germany, and Taiwan; and 
Whereas the people of San Antonio have made invaluable contributions and achievements in the areas of medicine, art, music, gastronomy, sport, law, education, literature, and government: Now, therefore, be it That the House of Representatives— 
(1)recognizes the 300th anniversary of the founding of the city of San Antonio, Texas; (2)celebrates the contributions San Antonians have made to Texas and the Nation; and  
(3)honors the sacrifices of all those who have made San Antonio, Texas, a world-class city. 